Citation Nr: 1747278	
Decision Date: 10/23/17    Archive Date: 10/31/17

DOCKET NO.  93-19 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney


ATTORNEY FOR THE BOARD

A. Smith, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the U.S. Navy from August 1974 to October 1974 and active duty for training (ACDUTRA) from August 10, 1979, to August 23, 1979.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from September 2010 and September 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  Jurisdiction now resides with the Winston-Salem, North Carolina RO.  

In November 2014, this appeal was remanded to the Agency of Original Jurisdiction for further development.  Specifically, the appeal was remanded to afford the Veteran a VA health evaluation and to develop his claim for a TDIU.  As these directives have been accomplished, further remand is not required.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that remand not required where there was substantial compliance with remand directives).  
  

FINDINGS OF FACT

1.  The Veteran's current acquired psychiatric disorder is causally and etiologically linked to his active service.  

2. The Veteran's service-connected disabilities render him unable to engage and retain substantially gainful employment.


CONCLUSIONS OF LAW

1.  Service connection for an acquired psychiatric disorder is granted.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2016).

2.  The criteria for a TDIU have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In light of the favorable decision to grant the Veteran's claims of service connection for an acquired psychiatric disorder and entitlement to a TDIU, any deficiency as to VA's duties to notify and assist, as to these issues, pursuant to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), is rendered moot.

Service Connection

The Veteran contends that his current psychiatric disorder is the direct result of harassment and bullying he experienced in service, particularly his active duty in the Navy.  As the record reflects a number of psychiatric disorders, the Board concedes a current diagnosis for a psychiatric disorder.  At issue is the in-service incurrence of the events contended by the Veteran and a nexus between those events and his current psychiatric disorder.

The Veteran has indicated that he was harassed and bullied in service.  He indicated that he was referred to by racially derogatory terms and was fearful of reporting this behavior.  The Board acknowledges that the Veteran's service treatment records do not reflect these incidents or any complaints of harassment.  However, the Board finds the Veteran's reports credible.  The Veteran has been consistent in his reports that he was racially harassed and bullied.  Additionally, given the nature of these events, the Board finds it reasonable to believe that the Veteran would be fearful off reporting them.  As such, the Board has no reason to doubt the credibility of the Veteran's statements and concedes an in-service occurrence.

As to a nexus, the evidence of record reflects positive and negative nexus opinions.  An August 2016 VHA examiner provided a negative nexus opinion essentially reasoning that there were no reports of a psychiatric disorder prior to or in service and that there were some inconsistencies with some of the Veteran's reports.  Specifically, the VHA examiner indicated that the private examiner, Dr. B., misstated the Veteran's dates of service.  The VHA examiner also indicated that the record does not reflect, as asserted by the Veteran, that the Veteran was arrested during service.  The VHA examiner indicated that the Veteran's report of hand to hand combat training was also not truthful.    

In June 2017, the Veteran submitted a May 2017 follow up opinion from Dr. B., which specifically addressed the August 2016 VHA examiner's contentions.  Dr. B. indicated that the Veteran's failure to report his harassment or psychiatric issues during or after service is consistent with his distrust of the military given his experiences.  The Board notes that the Veteran's wife has submitted statements regarding her husband's distrust of the military, and the Board has no reason to doubt her credibility.  Dr. B. also clarified that his previous misstatement of the Veteran's dates of service was a typo.  He noted that however, he had correctly written the dates out.  Having reviewed the June 2016 letter from Dr. B., the Board has verified this assertion.  Dr. B. also explained that the Veteran's reports of hand to hand combat could be a part of his delusions.  The Board notes that Dr. B. indicated that he pressed the Veteran about these assertions and that the Veteran remained adamant.  As the record reflects that the Veteran experiences delusions, the Board defers to Dr. B.'s medical assessment here.  

Overall, the Board finds Dr. B.'s opinion more probative.  He demonstrated an extensive review of the record.  His opinion also demonstrates that he thoroughly considered the nature of the Veteran's assertions as well as the symptoms of his psychiatric disorders.  As an experienced licensed psychologist, the Board has no reason to doubt that he applied appropriate standards in reaching his conclusion.  His assessment is also in line with the Veteran's consistent and credible reports.  

While the Board acknowledges that some of the Veteran's reports may raise questions, he has been consistent in his assertions.  Given his psychiatric disorders and Dr. B.'s assessment, the Board finds it reasonable that some of his questionable statements are delusions.  In contrast, the VHA examiner essentially based his opinion on a lack of complaint by the Veteran but did not account for reasons why the type of issues the Veteran asserts may not have been officially reported.    

Given the most probative positive opinion, the Board grants service connection for an acquired psychiatric disorder.  

TDIU

The Veteran contends that he is unemployable due to his service-connected disabilities.  Based on the evidence, the Board finds that the Veteran was not able to secure or follow substantially gainful employment as a result of his service-connected disabilities.  

The Veteran is currently service connected for more than one disability, one of which is rated at 40 percent or higher.  To meet the schedular requirement for a TDIU, the Veteran would also need a total combined rating of 70 percent.  See 38 C.F.R. § 4.16(a).  Prior to this decision granting the Veteran service connection for an acquired psychiatric disorder, the Veteran had a total combined rating of 60 percent.  Pursuant to the grant, the Board believes the Veteran's new total rating will be sufficient to satisfy the threshold schedular requirements for section 4.16(a) of a combined 70 percent rating.  

Nonetheless, in the event that the new rating is not sufficient to give the Veteran an overall rating of 70 percent, the Board notes that all Veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b).

In Bowling v. Principi, 15 Vet. App. 1, 10 (2001), the United States Court of Appeals for Veterans Claims (Court), citing its decision in Floyd v. Brown, 9 Vet. App. 88, 94-97 (1995), held that the Board cannot award a TDIU under 38 C.F.R. § 4.16(b) in the first instance because that regulation requires that the RO first submit the claim to the Director of the Compensation and Pension Service for extraschedular consideration.   Indeed, in Bowling, the Court reversed the Board only to the extent that the Board concluded that the Veteran "was ineligible for 4.16(b)-TDIU consideration."  Id. 

However, the Board finds that Bowling and Floyd's prohibition against granting an extraschedular TDIU in the first instance has been implicitly overruled through the issuance of the Court's decisions in Thun v. Peake, 22 Vet. App. 115 (2008) and Anderson v. Shinseki, 22 Vet. App. 423, 427 (2009) as well as the Federal Circuit's affirmance of Thun and its decisions in Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) and Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  It simply defies logic and the intent of the law that the Board is able to review de novo the determinations of the Direction of Compensation, yet must send it to him in the first instance, even when the Board finds that the evidence of record already shows the Veteran is incapable of obtaining or engaging in substantially gainful employment.  

Moreover, in a recent precedential decision, one of the Judges of the Court, in a concurring opinion, disagreed with the holding in Bowling and, cited Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992), in determining that the Board had the authority to award extraschedular TDIU in the first instance.   See Wages v. McDonald, No. 13-2694, 2015 WL 293616, at *6 (Jan. 23, 2015) (Kasold, J., concurring).   The Wages majority separately noted that, "[i]n sum, the Secretary's contention that § 4.16(b) vests an extraschedular TDIU award solely within the nonreviewable discretion of the Director conflicts with the statutory mandate that the Board provide the final decisions on section 511(a) benefits determinations.  Accordingly, this contention is rejected." Id. at *5. (emphasis added).  Finally, the majority, in a footnote, observed the current absurdity inherent in the § 4.16(b) process, noting that "Although it is not clear how the Secretary's approach of inserting the Director into the regulatory process while refusing to recognize the Director as the agency of original jurisdiction fits within the statutory scheme for adjudicating VA benefits claims, see, e.g., 38 U.S.C. § 7105 (providing for Board review of decisions by an agency of original jurisdiction), we need not further address this issue in the absence of a direct challenge to that process.)"  Id. at *5 fn 4 (emphasis added).  

Therefore, given the Board's reasoning as outlined above, it will not make the Veteran wait for any further processing by VA.  See Delisio v. Shinseki, 25 Vet. App. 45, 63 (2011) (Lance, J., concurring) ("There is an unfortunate-and not entirely unfounded-belief that veterans law is becoming too complex for the thousands of regional office adjudicators that must apply the rules on the front lines in over a million cases per year."); cf. Coburn v. Nicholson, 19 Vet. App. 427, 434 (2006) (Lance, J., dissenting) (noting that an unnecessary remand "perpetuates the hamster-wheel reputation of veterans law").

Here, the evidence of record is consistent that the Veteran's ability to work is impaired by his service-connected foot disability.  The December 2015 VA examiner indicated that the Veteran is not currently working and has been on Social Security disability benefits since 1991.  The examiner noted that the Veteran has held a variety of jobs with his longest job being a flagger in a construction setting for six years and that he also worked in a VA program for a number of years.  The VA examiner indicated that the Veteran has left every job he has held due to not being able to stand for long periods of time.  The VA examiner also noted that while currently, the Veteran has no current mental health symptoms that would impair sedentary or physical occupational functioning due to his symptoms being stable, if the Veteran's symptoms become acute, it is likely that his occupational functioning would become severely impaired.

This opinion is also in line with a June 2016 vocational assessment submitted by the Veteran from a vocational disability expert.  In the June 2016 assessment, the author demonstrated an extensive review of the record and provided information on her professional background.  She indicated that the Veteran has dealt with symptoms from service-connected disabilities since 1974 and that these symptoms have been the cause of many lost jobs due to his inability to stand or ambulate for prolonged periods, gout attacks, and chronic absenteeism.  She also indicated that due to these symptoms, when working full time prior to 1987 the Veteran was turning down work at least two days out of every week and often leaving early.  Accordingly, she provided an opinion that the Veteran's service-connected disabilities do not allow him to obtain substantially gainful employment.

The Board finds both opinions probative.  The examiners reviewed the record and considered the full history of the Veteran's multiple service-connected disabilities and his work history.  Additionally, both opinions are consistent with the information provided in the Veteran's March 2011 Application for Increased Compensation Due to Unemployability.  In the application, the Veteran indicated that he last worked full time in approximately 1986-1987 and that he left his last job due to service-connected disabilities.  This assertion is consistent with Social Security Administration records, which do not show wages since 1984.  In his application, the Veteran specified that he was unable to work consistently due to the pain in his feet.  

Additionally, in a February 2016 affidavit, the Veteran indicated that he has worked manual labor-type jobs and that it has been very difficult for him to keep a job due to his feet deformities and mental state.  The Board acknowledges that the Veteran worked in a VA vocational program in the 1990s, which involved sedentary work.  However, given the Veteran's education and work history, which is predominantly in manual labor, the Board does not believe he would be able to routinely secure work in a sedentary environment, particularly with his now service-connected psychiatric disability.  

Given the evidence, the Board finds that the Veteran's overall disability picture impairs his ability to obtain and follow substantially gainful employment.  Accordingly, the Board finds that the preponderance of the evidence supports the Veteran's claim for entitlement to a TDIU due to his service-connected disabilities.  






	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for an acquired psychiatric disorder is granted.

Entitlement to a TDIU is granted. 








____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


